Title: From Thomas Jefferson to Gideon Granger, 5 July 1806
From: Jefferson, Thomas
To: Granger, Gideon


                        
                            July 5. 1806.
                        
                        Observations on the reports of mr Wheaton & Judge Toulman
                        On considering these reports with mr Briggs’s map before me I make the following inferences & observations.
                        1. Athens is our 1st. fixed station; the law making it the point of departure.
                        2. the 2d. obvious station is the middle of the ridge between the Chatahouchee & Allabama, where mr
                            Brigg’s travelling rout crossed it, as he went from Coweta to Tuckabatche. it is probably about half way between these two
                            towns. it may be left to mr Hawkins to direct the line from Athens to this 2d station along the route he shall find
                            best.
                        3. the 3d. fixed station must be Fort Stoddert. nature fixes the rout between the 2d. & 3d stations
                            beyond all question. it is to follow the ridge dividing the waters of the Alibama from those running into the gulph of
                            Mexico, never quitting it whether it goes crooked or straight, because it ensures a level road probably a firm one, &
                            crosses no water course.
                        4. the 4th. station is conjectural. it is the Pearle river where Brigg’s straight line from Washington to
                            Orleans crosses it. according to his map the river is there single, whereas it is divided into several streams directly
                            above & below.
                        5. the 5th. station should be on L. Pontchartrain, opposite to Chef Menteur, where the lake should be
                            crossed, being narrow, & thence by land along the road to N. Orleans.
                        Judge Toulman’s course has been so zig-zag, & distant from the line above mentioned, that we cannot judge
                            of the latter from the former. he fell too low down in striking the bay of St. Louis, and therefore had 25. miles to go
                            round to Favre’s. the direct course would have led him nearly directly to Favre’s.
                        
                            Th: Jefferson
                            
                        
                    